I dissent.
Desirable as may appear to be the result reached by the court in this proceeding, I am unable to concur therein in *Page 290 
view of my understanding of the meaning of the provisions of the direct Primary Act.
In proposing to place the name of Mr. Bordwell on the primary ballot as a candidate for the Republican nomination for United States senator, notwithstanding his attempted withdrawal as a candidate after having regularly qualified as such, and after his name had been regularly certified by the Secretary of State to the various county clerks and registrars as a candidate, the county clerk of Orange County is, in my opinion, simply proposing to follow the plain mandate of the Primary Act. If this be the situation, of course we have no authority to order him to do otherwise.
The clerk is simply proposing to print on the primary ballot, as candidates for the Republican nomination for United States senator, the names of all persons "for whom nomination papers (including the affidavit of the candidate himself stating that he desires to be a candidate) have been duly filed" (Primary Act, subd. 4, sec. 12), as such names have been correctlycertified to him by the Secretary of State (Primary Act, sec. 10), and all this the Primary Act expressly requires him to do.
No right to withdraw his name as a candidate from the primary ballot is expressly or impliedly given any such person by any provision of the Primary Act, no mode by which any withdrawal can be effected is even suggested by any provision of the act, and I cannot read the act otherwise than as clearly contemplating that there can be no such withdrawal, and that the certificate of the Secretary of State when made in full accord with the law is absolutely conclusive on county clerks and registrars as to the names which shall be placed on the primary ballot.
  Lawlor, J., concurred. *Page 291